 

 

So fe NY DB OH BP WO LPO ee

No NY NYO NO WN NY NN ND YN RB He ee ee ee ee oe
SN ND NH FP WO NO KF DB O BD ID HDB WA BP WHO NH FSF COC

 

 

Case 2:21-cv-01481-KJM-JDP Document 1 Filed 08/16/21 Page 1 of 3

Name: Fernando Gastelum

Address: 209 W. 9" Street, Casa Grande, AZ 85122 AUG 1 6 2021 6.
Telephone Number: 520-560-0927

Email: fernandog8899@gmail.com
Pro se

   
 
 

CLERK U.S. DISTRICT CO
y EASTERN DISTRICT OF CALIF

7 DEPUTY CLERK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

  

Fernando Gastelum,

Case No.: /2/-Qy/- O1237 DAD-I
COMPLAINT

Plaintiff,
vs.

LL Sacramento LP dba Larkspur
Landing Sacramento,

Defendant.

 

 

I. STATEMENT OF CLAIM

1. My name is Fernando Gastelum. | am 61 years old. | am missing a leg
| and use a wheelchair for mobility.

2. Defendant owns or operates a hotel at 555 Howe Avenue, Sacramento,
California 95825 (Public Accommodation).

3. | visited the Public Accommodation on July 3, 2021

4. When | came to the Public Accommodation, | noted that it was not
compliant with the Americans with Disabilities Act and the California’s civil
rights laws and California disabled person’s law:

a. Accessible parking sign was too low. This condition makes the

accessible parking more available to fully bodied drivers which limits
my access.

t

PG

 
 

 

oC Se HN DWN A FP WY PO

NO NY NO NO NHN YN YN DN KR Re ee ee ee ee he oe
oN NN OW FP WD NY KY OD CO OH I HD WH BP WH NB KF OC

 

Case 2:21-cv-01481-KJM-JDP Document 1 Filed 08/16/21 Page 2 of 3

 

b. There were unsecured Carpets at this location. This condition
makes it more difficult for me to move my wheelchair over the
carpets.

c. Numerous doors on accessible routes require greater than 5 Ibs of
force to open. This condition makes it more difficult for me to enter
the doors with my wheelchair.

d. There was no marked access aisle in the passenger loading zone
This condition makes it more difficult for me to enter or exit the
vehicle from a wheelchair.

e. Accessible parking is not dispersed to all accessible entrances.
This condition makes it more difficult for me to access each
entrance at the shortest possible route.

. [was denied equal access to the Public Accommodation by defendant by

not complying with the ADA and California’s civil rights law as stated

above.

. [will not want to revisit the Public Accommodation because it is not fully

compliant with the Americans with Disabilities Act and the California’s civil
rights laws and California civil rights laws.

RELIEF | REQUEST

_ Order Defendant to comply with the ADA and California civil rights law or

close its Public Accommodation.

. Order Defendant to pay my cost and expenses. If | retain a lawyer, then

also lawyer's fees.

. Damages under California law for $4,000 per violation for a total to be

determined at a hearing.

. Other relief that | am entitled to.

 
 

 

 

Co mA HN DH BP CH PO

YW NY NY NY NN NN NY YO HB ee ew ee se ew en Ln ig

 

Case 2:21-cv-01481-KJM-JDP Document 1 Filed 08/16/21 Page 3 of 3

Il. | REQUEST FOR JURY TRIAL: | request a jury trial.

DATED this 6" day of August, 2021.

 

Fernando Gastelum

 

 
